TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00757-CV


                                In re Natural Fruit Corporation


                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                              MEMORANDUM OPINION


               This original proceeding was suspended in 2016 after the Court received notice of

a related bankruptcy and its automatic stay. See Tex. R. App. P. 8.1, 8.2. After the case was

suspended, no party to the case sought reinstatement. See Tex. R. App. P. 8.3. We have now

been informed that the bankruptcy case related to this proceeding is closed, and therefore, we

have reinstated the appeal.

               On August 28, 2018, the Clerk of this Court sent notice to the parties that this case

would be dismissed for want of prosecution unless a status report was filed on or before

September 7, 2018, that provided reason to retain this proceeding. See Tex. R. App. P. 42.3(b).

To date, no response has been filed. Accordingly, we dismiss this proceeding for want of

prosecution. See id.



                                             __________________________________________
                                             David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Filed: October 4, 2018